Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 4/18/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments, remarks, 1.132 declaration of Åke Lernmark, and IDS, filed 4/18/22 have been entered.

2.   Claim 16 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.

Claims 1-3, 9, and 17 are under examination.

3.   The specification stands objected to.  Improperly capitalized words remain.  Additionally, applicant has resubmitted amendments to the specification on the same page as an amended abstract.

It is unclear why applicant refuses to review the specification and has simply submitted just two amended paragraphs when the specification clearly requires more.

4.   The Abstract stands objected to.  The substitute abstract must be submitted on a separate sheet of paper fails to show the required mark-ups.

5.  Upon reconsideration the rejection of Claim 2 under 35 U.S.C. 112(a) for the introduction of new matter into the claims has been withdrawn.  Additionally, the rejections under 35 U.S.C. 101 have also been withdrawn.

6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.   Claims 1-3 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2017/0196949 (of record) in view of Pociot and Lernmark (June, 2016, of record).

As set forth previously, The ‘949 application teaches the treatment or prevention of autoimmune diabetes, e.g., type 1 diabetes, through the administration of a GAD-alum formulation (see particularly, paragraphs [0073], [0103], [0107], and [0164]).

The reference differs from the claimed invention only in that it does not teach the method employed on individuals who are HLA DR3-DQ2.

Pociot and Lernmark teach that type 1 diabetes, as well as GAD and insulin autoantibodies predictive thereof, is strongly associated with the HLA DR3-DQ2 haplotype (see particularly, page 2331, column 2 and 2332, column 2).  The reference further teaches that children homozygous for HLA DR3-DQ2 display anti-GAD autoantibodies as their first autoantibody (see particularly, page 2332, column 2).

It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to employ the GAD-alum treatment of the ‘949 application on individuals of the HLA DR3-DQ2 haplotype, given the teachings of Pociot and Lernmark that said individuals are the most at risk for, or have, type 1 diabetes and therefore could most likely benefit from the GAD-specific treatment, particularly those displaying anti-GAD autoantibodies (a particularly well-known marker for type 1 diabetes).

Applicant’s arguments filed 11/03/20, have been fully considered but are not found persuasive.  Applicant cites the newly submitted 1.132 declaration of Åke Lernmark.

Said declaration will be addressed here.

The declarant devotes the majority of the declaration to the review, and reasons for, his reference (Pociot and Lernmark, 2016) that is cited in the rejection.


Absent any actual support the declarant then simply opines:
“…One of ordinary skill in the art reading Pociot at the time it was published would not find any reason to assume that any known or proposed treatment of type 1 diabetes would be more or less effective in a certain patient population with one or more of the discussed risk factors….”

It is noted that the declarant does not dispute any of the teachings of the reference cited in the rejection.  He simply ignores them.  Proper motivation to combine is clearly set forth in the rejection, i.e., the presence of anti-GAD antibodies in HLA DR3-DQ2 diabetics.

The declarant then cites an irrelevant editorial that was not cited in the rejection and concludes with an irrelevant opinion regarding “precision medicine”.

MPEP 716.01(c)III. Teaches:
“Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).

Returning to applicant’s remarks, applicant makes the unsupported statement that the declaration:
“…is supported by facts…”, contains “…factual underpinnings” and “…the Office is required to consider the factual evidence in the record, including the Lernmark Declaration and its factual underpinnings…”, etc.

In fact, the declaration contains no relevant new facts and comprises only the declarant’s opinion on the facts already of record.

8.   Claim 9 stands rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application No. 2017/0196949 in view of Pociot and Lernmark (June 2016) as applied to Claims 1, 2, 3, 5, and 10, above, in further view of Ludvigsson et al. (February, 2017, of record).

As set forth previously, U.S. Patent Application No. 2017/0196949 and Pociot and Lernmark have been discussed, above.

The teachings of the combined reference differ from the claimed invention only in that they do not teach intralymphatic injection of the GAD-alum formulation.

Ludvigsson et al. teach the intralymphatic injection of the GAD for the treatment of type 1 diabetes.  Said injection is taught as providing “more efficient” presentation of the GAD (see particularly, page 697, column 1).

It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to employ the GAD-alum treatment of the ‘949 application on individuals of Pociot and Lernmark to provide a more efficient presentation of the GAD.

Applicant has not traversed this rejection separately.

9.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.  Claims 1-3, 9, and 17 stand rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

As set forth previously, The specification and the claims as originally filed do not provide support for:
A) A method for treating autoimmune diabetes comprising: identifying an individual that has autoimmune diabetes as
having an HLA DR3-DQ2 haplotype; and 
administering an immunotherapy comprising GAD65 formulated in alum to the individual (Claim 1), and
C) The method of claim 1, further comprising identifying the individual as having the HLA DR3-DQ2 haplotype and not an HLA DR4-DQ8 haplotype (Claim 17).

Regarding Claim 1, applicant now cites page 3, lines 6-7 in support.

Page 3, lines 6-7 of the specification:
“In one aspect, the invention relates to the use of insulin in the manufacture of a pharmaceutical composition for use in a method according to the above.”

Regarding Claim 17, applicant now cites the last paragraph of page 6 in support. 

The last paragraph of page 6 does not support the “…HLA DR3-DQ2 haplotype and not an HLA DR4-DQ8 haplotype…” limitation of the claim.

11.  Applicant has requested the reasons for the striking-through of three reference on the IDS submitted 1/21/22.

As set forth on the IDS, the citations are not in conformance with MPEP 609.  Applicant is invited to review said section of the MPEP.

12.  No claim is allowed.

13.  All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 6/03/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644